                                      Case 2:17-cv-01788-JAD-PAL Document 207 Filed 03/29/19 Page 1 of 2



                                  1    J. Stephen Peek, Esq.
                                       Nevada Bar No. 1758
                                  2    Rachel L. Wise, Esq.
                                       Nevada Bar No. 12303
                                  3    HOLLAND & HART LLP
                                       9555 Hillwood Drive, 2nd Floor
                                  4    Las Vegas, NV 89134
                                       Phone: 702.669.4600
                                  5    Fax: 702.669.4650
                                       speek@hollandhart.com
                                  6    rlwise@hollandhart.com
                                  7    Vincent J. Aiello, Esq.
                                       Nevada Bar No. 7970
                                  8    GREENSPOON MARDER LLP
                                       3993 Howard Hughes Parkway Ste. 400
                                  9    Las Vegas, NV 89169
                                       Phone: 702.978.4255
                                 10    Fax: 954.333.4285
                                       vincent.aiello@gmlaw.com
                                 11
                                       Attorneys for Defendants
                                 12
9555 HILLWOOD DRIVE, 2ND FLOOR




                                                             IN THE UNITED STATES DISTRICT COURT
                                 13
      HOLLAND & HART LLP

      LAS VEGAS, NV 89134




                                                                          DISTRICT OF NEVADA
                                 14
                                      STEVEN RINGELBERG,                                  Case No.: 2:17-cv-01788-JAD-PAL
                                 15
                                                            Plaintiff,                    JOINT STATUS REPORT
                                 16
                                      v.
                                 17
                                    VANGUARD INTEGRITY
                                 18 PROFESSIONALS - NEVADA, INC., a
                                    Nevada corporation, VANGUARD
                                 19 INTEGRITY PROFESSIONALS, INC., a
                                    Nevada corporation; DOES 1-10; and ROE
                                 20 ENTITIES 11-20.,

                                 21
                                                            Defendants.
                                 22

                                 23
                                              Plaintiff and Defendants, by and through their undersigned attorneys, submit the following
                                 24
                                       joint status report pursuant to this Court’s Order, as stated in the March 22, 2019, Minutes of
                                 25
                                       Proceedings as follows:
                                 26

                                 27

                                 28

                                                                                      1
                                      Case 2:17-cv-01788-JAD-PAL Document 207 Filed 03/29/19 Page 2 of 2



                                  1          The Parties have reached the economic terms of a settlement and request an additional 7-
                                  2   day extension to finalize the terms of their settlement and to submit a stipulation of dismissal with
                                  3   prejudice of all the claims and counterclaims.
                                  4
                                      RESPECTFULLY SUBMITTED this 29th day of March 2019.
                                  5

                                  6    By: /s/ J. Stephen Peek, Esq.                       By: /s/ Richard A. Mescon, Esq.
                                           J. Stephen Peek, Esq.                               Richard A. Mescon, Esq.
                                  7        Rachel L. Wise, Esq.                                LEICHTMAN LAW PLLC
                                           HOLLAND & HART LLP                                  Three Park Avenue, 15th Floor
                                  8        9555 Hillwood Drive, 2nd Floor
                                           Las Vegas, Nevada 89134                             New York, NY 10016
                                  9
                                            Vincent J. Aiello, Esq.                            Daniel Norr, Esq.
                                 10         GREENSPOON MARDER LLP                              LAW OFFICE OF DANIEL NORR, LLC
                                            3993 Howard Hughes Parkway Ste. 400                170 S. Green Valley Parkway, Ste 300
                                 11         Las Vegas, NV 89169                                Henderson, NV 89012
                                 12         Attorneys for Defendants
9555 HILLWOOD DRIVE, 2ND FLOOR




                                                                                               Attorneys for Plaintiff
                                 13
      HOLLAND & HART LLP

      LAS VEGAS, NV 89134




                                 14
                                            IT IS SO ORDERED. The parties shall have until April 19, 2019, to file a
                                 15         stipulation for dismissal or a proposed joint pretrial order.
                                 16

                                 17         ____________________________________
                                            PEGGY A. LEEN
                                 18         UNITED STATES MAGISTRATE JUDGE
                                 19
                                            Dated this 1st day of April, 2019.
                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26

                                 27

                                 28

                                                                                       2
